Case 2:19-cv-04237-MRW Document 19-7 Filed 07/15/19 Page 1 of 6 Page ID #:570




                       EXHIBIT B
    Case 2:19-cv-04237-MRW Document 19-7 Filed 07/15/19 Page 2 of 6 Page ID #:571


1                             SETTLEMENT AGREEMENT
2
3
Case 2:19-cv-04237-MRW Document 19-7 Filed 07/15/19 Page 3 of 6 Page ID #:572




                       Settlement Agreement -- Page 2 of 5
Case 2:19-cv-04237-MRW Document 19-7 Filed 07/15/19 Page 4 of 6 Page ID #:573




                       Settlement Agreement -- Page 3 of 5
Case 2:19-cv-04237-MRW Document 19-7 Filed 07/15/19 Page 5 of 6 Page ID #:574




                       Settlement Agreement -- Page 4 of 5
Case 2:19-cv-04237-MRW Document 19-7 Filed 07/15/19 Page 6 of 6 Page ID #:575


                                                  Colin




                       Settlement Agreement -- Page 5 of 5
